UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TIMOTHY SCOTT,

                                  Petitioner,
                                                                  20-CV-0810 (LJL)
                      -against-
                                                      ORDER TO ANSWER, 28 U.S.C. § 2241
LEROY FIELDS, Superintendent, Fishkill
Correctional Facility, N.Y.S. DOCCS,

                                  Respondent.

LEWIS LIMAN, United States District Judge:

         Having examined this petition under 28 U.S.C. § 2241, the Court hereby ORDERS that:

         The Clerk of Court shall serve a copy of this order, the petition, and memorandum of law

on the Attorney General of the State of New York by certified mail to 28 Liberty Street, New

York, New York, 10005.

         Within sixty days of the date of this order, Respondent shall file and serve an answer to

the petition, and Petitioner may file and serve reply papers, if any, within thirty days from the

date he is served with Respondent’s answer.

SO ORDERED.

Dated:     February 26, 2020
           New York, New York

                                                                   LEWIS LIMAN
                                                              United States District Judge
